DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Response After Final Action filed on 2/16/2021.  Claims 22-51 have been previously canceled. Claims 2-21 are pending in this office action, of which claims 2 and 12 are independent claims.

Response to Arguments
Applicant's arguments, pages 8-10, filed 02/16/2021, with respect to the rejection of claims 2-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Reasons for Allowance
Claims 2-21 (re-numbered 1-20) are allowed over the prior art of record. The following is an Examiner’s statement of reason for allowance: 
The prior art reference Rohter (US 20160378762 A1) discloses methods and systems for a media guidance application that improves the collection and/or validation of data received from multiple sources. For example, the media guidance application may determine how similar received data is to data known to correspond to a particular media asset to determine whether or not the received data corresponds to the particular media asset.


The major difference between the prior art and the instant invention is the improvement over the typical systems that replace the misspelled title of the media asset with the title as suggested by a dictionary but fail to consider the fact that artists often pick innovative/creative titles for their tracks that include wordplays and intentional misspelling of words. This system and method claimed for modifying the spelling of a list of names based on a score associated with a specific name.
Wherein the Rohter reference discloses a media guidance application that determine how similar data related to an unknown media asset is to data known to correspond to an identified media asset to determine whether or not the received data corresponds to the identified media asset and Poulet reference teaches systems and methods for accessing 
Therefore, these and other prior art of record does not teach or fairly suggest the combined limitations of the claimed invention “generating a reduced list of names associated with the media asset by retaining one name of each identically spelled name in the list of names, wherein the reduced list of names comprises at least two names associated with the media asset, and wherein the reduced list of names is smaller than the received list of names, retrieving a criterion from storage and for each given name in the reduced list of names: identifying a plurality of copies of the media asset associated with the given name, generating a copy score for each of the identified plurality of copies of the media asset based on the criterion; and assigning a score to the given name based on the generated copy scores, selecting a first name from the reduced list of names associated with the media asset based on the score assigned to the first name, and modifying spelling of a second name in the list of names associated with the media asset based on the first name.” as recited in the independent claims 2 and 12. 

If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




3/10/2021

/NARGIS SULTANA/Examiner, Art Unit 2164         

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164